Citation Nr: 0521158	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

2.  Entitlement to an initial rating higher than zero percent 
for residuals of a right little finger injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from June 1976 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO), in January 1999 and November 1999.  In the former, the 
RO denied service connection for PFB and for residuals of a 
right little finger injury.  In the latter, the RO granted 
service connection for residuals of a right little finger 
injury, assigned an initial rating of zero percent for that 
disability, effective May 28, 1998; and confirmed the prior 
denial of service connection for PFB.

During the pendency of this appeal, the veteran relocated.  
His claims files are now under the jurisdiction of the St. 
Louis, Missouri, RO, which certified the case for appellate 
review.

The Board notes that the veteran filed timely appeals of a 
July 2003 denial of a claim for service connection for a 
nervous condition and of a November 2003 denial of 
entitlement to special home adaptation and specially adapted 
housing.  The RO issued statements of the case (SOC) on both 
issues in September 2004 and December 2004, respectively, but 
the record does not show that the veteran filed a timely 
Substantive Appeal with either issue, as required by the 
applicable regulation, 38 C.F.R. § 20.200 (2004).  Therefore, 
neither issue has reached appellate status.  

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned Veterans Law 
Judge at the St. Louis, Missouri, RO in March 2005.  A 
transcript of that hearing has been made part of the record.

The issue of entitlement to an initial rating higher than 
zero percent for residuals of a right little finger injury 
will be addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when any additional action is needed on his part.

FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the issue of entitlement to service connection 
for PFB.

2.  The veteran received treatment for PFB during service but 
he currently receives no treatment for this medical 
condition, which is not shown to be currently manifested.


CONCLUSION OF LAW

The legal criteria for entitlement to service connection for 
PFB are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA, as amended, imposes obligations on VA in terms of 
its duty to notify and assist claimants.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case in regards to the veteran's 
claim for service connection for PFB.  With regard to element 
(1), above, the Board notes that the RO sent to the veteran a 
VCAA notice letter in June 2001.  That letter listed the 
issue on appeal and informed the veteran of the type of 
information and evidence necessary to establish entitlement 
to service connection.  In addition, by virtue of the rating 
decision on appeal, the June 2000 SOC, and the supplemental 
SOC (SSOC) that was issued in July 2003, the RO provided the 
veteran with specific information as to why his claim remain 
denied, and as to the evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
June 2001 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  For instance, the letter informed 
him that he needed to submit medical evidence showing current 
treatment for the claimed condition.  VA would obtain his 
service medical records, if they were not yet in the file, 
and review them to see if they showed that he had actually 
suffered from the claimed disease during service.  VA would 
also get any VA medical records and other medical records 
identified by the veteran and, if deemed necessary, would 
schedule a medical examination.  The veteran was also advised 
that he was free to submit his own statements or statements 
from other people describing his symptoms.

Finally, with respect to element (4), the Board acknowledges 
that the June 2001 VCAA letter does not contain the specific 
language set forth in Section 3.159(b).  However, the letter 
advised the veteran that VA would secure any medical records 
identified by him, and its request that he submit information 
describing any additional evidence he wanted VA to secure in 
his behalf.  It also invited him to submit the evidence 
itself.  These notices served to advise him to submit any 
information or evidence in his possession that pertained to 
his claim for service connection.  Clearly, the purpose of 
the VCAA notice was not frustrated in the present case by the 
lack in the VCAA notice of the specific fourth element 
language, especially when reading the June 2001 letter as a 
whole, which shows that VA made the veteran fully aware that 
he needs to show that he has a current disability in order to 
have a valid claim for service connection.  See Mayfield.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to enactment of the VCAA.  VCAA-compliant 
notice was given thereafter, in June 2001.  Although that 
notice was not given prior to the first AOJ adjudication of 
the claim on appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in the 
pre-VCAA adjudication was harmless error.  In that regard, 
the notice was provided by the RO prior to issuance of the 
July 2003 SSOC, and prior to the transfer of the veteran's 
case to the Board.  Moreover, the Board finds that the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as explained 
in more detail above.  See Pelegrini II.

The veteran has had ample notice of the types of evidence 
that would support his claim for service connection for PFB, 
and has had ample opportunity to present evidence and 
argument in support of his appeal.  Clearly, the purpose of 
the VCAA notice requirements has not been nullified.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to him.  See 
Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim for service 
connection for PFB.  VA has secured all identified VA and 
private treatment records and scheduled the veteran for VA 
medical examinations that were conducted in September 1999 
and in June 2003.  

The Board recognizes that an August 1996 VA outpatient 
medical record indicates that the veteran was scheduled to 
start receiving disability benefits from the Social Security 
Administration (SSA) starting on October 1, 1996.  Those 
records have not been associated with the claims files and it 
is not clear whether they have been sought.  However, the 
veteran has testified that there are no post-service medical 
records pertaining to PFB, thus, the records would not be 
relevant. 

Moreover, this case turns on the question of whether there is 
a current disability.  A current disability is shown only if 
there are finding of the disability at the time of the claim 
for benefits, as opposed to some time in the past.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998).  The reported records 
are prior to the veteran's May 1998, claim, and could not 
serve to show a current disability.

While some older case law could be read as imposing an 
absolute duty to obtain Social Security records; Cohen v. 
Brown, 10 Vet. App. 128, 150 (1997); Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993); such a reading would be 
inconsistent with the provisions of the VCAA which requires 
only that VA seek pertinent records; 38 U.S.C.A. § 5103A; and 
with the Court's more recent holding in Mayfield v. 
Nicholson, 19 Vet. App. at 121, that a prejudicial failure to 
obtain evidence would occur only if it affected the 
fundamental fairness of the adjudication.

Further, the Board notes that the regulation implementing the 
VCAA specifically states as follows:

VA will refrain from providing assistance 
in obtaining evidence for a claim if the 
substantially complete application for 
benefits indicates that there is no 
reasonable possibility that any 
assistance VA would provide to the 
claimant would substantiate the claim. VA 
will discontinue providing assistance in 
obtaining evidence for a claim if the 
evidence obtained indicates that there is 
no reasonable possibility that further 
assistance would substantiate the claim.  
38 C.F.R. § 3.159(d).

The Board is of the opinion that the absence of the SSA 
records from the file at this point in time does not 
prejudice the veteran in any way.  Accordingly, a decision on 
the issue of service connection for PFB can be made.

In short, there is no suggestion on the current record that 
there remains evidence that is pertinent to the veteran's 
claim for service connection for PFB that has yet to be 
secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal of the veteran's claim for service 
connection for PFB is thus ready to be considered on the 
merits.

II.  Factual background

The service medical records reveal treatment for PFB as early 
as in July 1976, at which time the veteran complained of a 
"shaving problem" and was noted to have multiple bumps from 
infected hair follicles.  The veteran was authorized not to 
shave for 14 days and was advised to trim his beard to 1/4 of 
an inch daily.  The veteran had several other consultations 
for this condition during service and was also given medical 
profiles on several occasions.  

In his April 1983 report of medical history for separation 
purposes, the veteran reported having had, or currently 
having, "skin diseases," but that checkmark was clarified 
as meaning that he had a history of hives.  No mention was 
made in that report of any difficulties related to PFB.  
Likewise, the veteran's skin was clinically evaluated as 
normal on medical examination conducted at that time.

On VA medical examination in March 1984, the veteran's skin 
was described as clear, although a diagnosis of PFB is noted 
to have been rendered.

A February 1985 VA medical certificate (VA Form 10-10m) shows 
a request by the veteran to have his "profile renewed for my 
face."  No further notations were made on this record.

A VA hospitalization record (VA Form 10-9034a) dated in 
September 1996 shows an unremarkable examination of the 
veteran's head, ears, nose, an throat (HENT) and no 
complaints, or objective findings, specific to PFB.  
Likewise, no objective findings related to PFB, or a 
diagnosis of that disability, were reported on VA scars 
examination conducted in September 1998.

On VA skin diseases examination in September 1999, the 
veteran reported that when he went into the service, he had 
not yet begun to shave.  Once he started shaving while in 
service, he developed a constant rash on his face, which 
extended down into his neck.  He was given at the time a 
diagnosis of PFB.  The veteran explained that, even 
currently, if he shaved on a daily basis, the folliculitis 
would return, and he would have pain with bleeding.  He had 
grown a full beard, which he had had for two to three years.  
The examiner stated that "there is no sign of the 
folliculitis today."  He further noted that there was no 
rash on the face nor any evidence of ulceration, exfoliation, 
or crusting.  He then rendered the following diagnosis:

Today, this was a normal examination due 
to the fact that the [veteran] is no 
longer shaving.

On VA medical examination in June 2003, the veteran again 
stated that he started shaving when he went into active duty 
and that, as a consequence of that, he developed a macular 
rash on the beard area.  He was then given a shaving profile 
throughout his military service.  Since his separation from 
active military service, he no longer shaved and wore a 
closely cropped beard.  That is how he prevented recurrence 
of the rash.  The pertinent diagnosis and opinion were listed 
as follows:

Diagnosis:
P[FB], resolved by avoidance of shaving.

Regarding the [PFB], that has resolved 
because he does not shave.  The service 
medical records do indicate [PFB] and 
substantiate his claim.  It is at least 
as likely as not that if he shaved again 
today he would develop the rash and 
therefore it is at least as likely as not 
that any [PFB] that he may incur today 
would be related to a recurrence of the 
rash that he developed during active 
military duty.

At the March 2005 hearing, the veteran stated, in regards to 
the question of what type of PFB-related problems he had at 
the present time, that he had very sensitive and raw skin, 
that he would bleed if he shaved and that, therefore, he had 
to be very careful if he shaved.  However, he denied any 
recent treatment and acknowledged that his last treatment for 
his PFB was probably while still in the military, sometime in 
1983.

III.  Legal criteria applicable to all service connection 
claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

IV.  Legal analysis

The record is clear in that the veteran received treatment 
for PFB during service.  The criterion of in-service 
incurrence of an injury or disease is thus met.

The VA physician who examined the veteran in June 2003 stated 
that any PFB incurred today would be related to the in-
service diagnosis of PFB.  The criterion of a nexus is met as 
well.

The above notwithstanding, the record also shows that the PFB 
for which the veteran was treated during service resolved 
prior to the time of the veteran's separation from active 
duty in 1983, at which time his skin was clinically evaluated 
as normal.  None of the medical records produced since the 
veteran's discharge more than 20 years ago shows any evidence 
of recurrence of this service-incurred medical condition and, 
more importantly, the reports of the VA medical examinations 
that were ordered in conjunction with this claim, conducted 
in September 1999 and June 2003, show that the PFB resolved 
once the veteran started shaving, while in service.  In other 
words, the disability is not medically shown to be currently 
manifested.

Additionally, while the veteran stated at his March 2005 
hearing that his skin was very sensitive and would even bleed 
if rubbed or washed, there is no medical evidence of current 
PFB.  As noted, examinations have not revealed this 
condition, and there are no other current medical records 
showing the condition.  Thus, the criterion of a current 
disability is clearly not met in the present case.

The Board is sympathetic to the veteran's contentions that he 
should be service connected for a medical condition which was 
not present before service and for which he received medical 
treatment during service.  However, because the criterion of 
there being a current disability is not met in this case, the 
Board has no other recourse under the law but to conclude 
that the veteran's claim for service connection for PFB is 
not valid, has failed, and must necessarily be denied.  

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for PFB is denied.


REMAND

There are three deficiencies in regards to the veteran's 
claim of entitlement to an initial rating higher than zero 
percent for residuals of a right little finger injury that 
require remand.

First, the Board notes that the veteran has claimed that his 
service-connected right little finger disability has worsened 
since he was last examined by VA and that it is therefore 
currently more disabling than evaluated (see transcript of 
the March 2005 hearing, at p. 7).  The Board is therefore of 
the opinion that the veteran's right little finger should be 
re-examined, in order to secure medical data that would be 
sufficient for rating purposes.  

While the Board is not required to remand an appeal solely 
because of the passage of time since an otherwise adequate 
examination report was prepared, when the claimant asserts 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995).  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Second, the Board notes that, while the June 2001 VCAA letter 
stated that the veteran had filed a claim for an increased 
evaluation for his right little finger condition (which 
actually is a claim for an initial rating higher than zero 
percent for that disability), that letter only provided 
advice as to the evidence and information that were necessary 
to substantiate a claim for service connection.  The letter 
did not inform the veteran of the evidence and information 
that are needed to have a substantially complete application 
for an initial rating higher than that originally established 
when the RO granted service connection back in November 1999.  
Cf. VAOPGCPREC 7-2004; 69 Fed. Reg. 59989 (2004) (holding 
that VCAA notice need not be provided in a letter, but could 
be provided in decisional documents such as a statement of 
the case).

Third, as stated earlier, the record shows that the veteran 
apparently started receiving disability benefits from the SSA 
on October 1, 1996.  The veteran testified that the finger 
disability caused some impairment in his ability to work.  VA 
is required, in any event, to consider the whole recorded 
medical history in evaluating the severity of a service-
connected disability.  38 C.F.R. § 4.1 (2004); see Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-2 (1992).

Accordingly, the veteran's claim for an initial rating higher 
than zero percent for the service-connected residuals of a 
right little finger injury is remanded back to the RO, via 
the AMC, for the following development:

1.  The RO/AMC should send to the veteran 
a VCAA letter that specifically tells him 
what is needed to substantiate his claim 
for an initial rating higher than zero 
percent for the residuals of a right 
little finger injury, which is on appeal 
from an original grant of service 
connection.

The evidence needed to substantiate the 
claim is that showing he meets the 
criteria for a compensable rating as set 
forth in the statement of the case and 
supplemental statement of the case; or 
that he has met those criteria during 
periods since the effective date of 
service connection.

The letter should also invite the veteran 
to submit any additional evidence not yet 
of record that is in his possession and 
is pertinent to this particular matter.

2.  If the veteran identifies any 
relevant VA and/or private treatment for 
his right little finger, the RO/AMC 
should secure and associate with the 
claims files copies of that evidence.

3.  The RO/AMC should also take action to 
secure and make part of the record a copy 
of the SSA decision that reportedly found 
the veteran eligible for SSA disability 
benefits commencing on October 1, 1996, 
and of the medical evidence on which that 
decision was based.  

Irrespective of the results of the above 
action, the record should reflect all 
attempts by the RO/AMC to secure the SSA 
records.

4.  Once all the above action has been 
completed and any newly received evidence 
has been made part of the record, the 
RO/AMC should schedule the veteran for a 
VA finger examination to evaluate the 
severity of the service-connected right 
little finger disability.  The examiner 
should be asked to review the claims 
folders contemporaneously with the 
examination and indicate that he or she 
did so in the report.

The examination report should include 
findings as to whether the 
metacarpophalangeal or proximal 
interphalangeal joints of the little 
finger are ankylosed; and if so, the 
angle at which they are ankylosed.  If 
either of these joints is ankylosed, the 
examiner should note whether it is 
possible for the veteran to bring the tip 
of the finger to within two inches (5.1 
cm.) of the proximal transverse crease of 
the palm.  In determining whether the 
veteran can bring the tip of the finger 
to within two inches of the transverse 
crease, the examiner should consider (and 
note) whether motion is further limited 
by pain, weakened movement, excess 
fatigability, or incoordination.

5.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claim of 
entitlement to an initial rating higher 
than zero percent for the residuals of a 
right little finger injury.  If the 
benefit sought on appeal remains denied 
at least in part, the RO/AMC should issue 
an SSOC.

Once the above development has been completed, the RO/AMC 
should process the claim in accordance with established 
appellate procedures and thereafter return the file to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


